DETAILED ACTION
Claims 1-20 are pending.  Note that the 4/23/2021 and 5/21/2021 claims have not been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the claim amendments in this examiner’s amendment was given via email by Kieran O'Leary (Reg. No. 72,826) on June 22, 2021.
The application has been amended as follows:
TitleAPPARATUS, METHOD AND COMPUTER-READABLE MEDIUM FOR CONTROLLING A MACHINE USING A MOBILE COMMUNICATION DEVICE

Listing of Claims:

one or more sensor modules for obtaining first user input sensor data and second user input sensor data; 
an interface; and
a control module configured to:
control the one or more sensor modules,
guide the obtaining of the first user input sensor data and/or the second user input sensor data,
wherein the first user input sensor data and/or the second user input sensor data corresponds to unvalidated user input sensor data; and
wherein the first user in[[ ]]put sensor data corresponds to touch screen coordinates and the second user input sensor data corresponds to angular data of a gyroscope
determine the sensor input signal, wherein the determined sensor input signal comprises the first user input sensor data and the second user input sensor data, and
transmitting the sensor input signal to the machine control entity via the interface, wherein:
the first and second user input sensor data is processed;
the first user input sensor data is validated; and
the second user input sensor data is used to control at least one of:
a force transmission interface of the machine for an external component,
a power-take off,
a valve, and 
an engine of the machine
(Currently Amended) The apparatus according to claim 1, wherein the force transmission interface is at least one of a mechanical force transmission interface, , and a selective control valve.
(Previously Presented) The apparatus according to claim 1, wherein the machine is one of a vehicle, a tractor, an agricultural machine, and a horticultural machine.
(Original) The apparatus according to claim 1, wherein the control module is configured to provide the sensor input signal to the machine control entity to abort a currently active functionality of the machine if the sensor input signal comprises information related to an abort gesture within the first user input sensor data from a first sensor module and within the second user input sensor data from a second sensor module.
(Original) The apparatus according to claim 1, wherein the control module is further configured to obtain a sensor feedback signal from the machine control entity via the interface, wherein the sensor feedback signal is based on the second user input sensor data, and wherein the control module is configured to provide the first user input sensor data to the machine control entity to acknowledge a correctness of the first user input sensor data as indicated by the sensor feedback signal.
(Original) The apparatus according to claim 5, wherein the second user input sensor data comprises information related to a chosen value, and wherein the first user input sensor 
(Cancelled)
(Currently Amended) The apparatus according to claim 1, 
wherein the first user input sensor data additionally corresponds to at least one element of the group of  and/or the second user input sensor data additionally corresponds to at least one element of the group of touch screen coordinates, acceleration data of an accelerometer, or imaging data of a camera sensor.
9-16.	(Cancelled) 
(Currently Amended) A method for a mobile communication device for providing a sensor input signal to an external machine control entity to control a machine, the method comprising:
obtaining from one or more sensor modules first user input sensor data corresponding to touch screen coordinates;
obtaining from one or more sensor modules second user input sensor data corresponding to angular data of a gyroscope;
determining the sensor input signal, wherein the determined sensor input signal comprises the first user input sensor data and the second user input sensor data; 
transmitting the sensor input signal to the machine control entity via an interface, wherein:
the first and second user input sensor data is processed;
the first user input sensor data is validated; and
the second user input sensor data is used to control at least one of:
a force transmission interface of the machine for an external component,
a power take-off,
a valve, and
an engine of the machine;
receiving a sensor feedback signal from the machine control entity; and
guiding the obtaining of first user input sensor data and/or second user input sensor data based on the sensor feedback signal.
(Cancelled) 
(Currently Amended) A non-transitory computer-readable medium storing a program code for performing a method for a mobile communication device for providing a sensor input signal to an external machine control entity to control a machine, when the computer program is executed on a computer, a processor, or a programmable hardware component, the method comprising:
obtaining from one or more sensor modules first user input sensor data corresponding to touch screen coordinates;
obtaining from one or more sensor modules second user input sensor data corresponding to angular data of a gyroscope
determining the sensor input signal, wherein the determined sensor input signal comprises the first user input sensor data and the second user input sensor data; 
transmitting the sensor input signal to the machine control entity via an interface, wherein:
the first and second user input sensor data is processed;
the first user input sensor data is validated; and
the second user input sensor data is used to control at least one of:
a force transmission interface of the machine for an external component,
a power take-off,
a valve, and
an engine of the machine;
receiving a sensor feedback signal from the machine control entity; and
guiding the obtaining of first user input sensor data and/or second user input sensor data based on the sensor feedback signal.
(Cancelled) 
REASONS FOR ALLOWANCE
Claims 1-6, 8, 17 and 19 are allowable over the prior art of record.  
The following is the Examiner’s statement of reasons for allowance:
While Kremmer et al. U.S. Patent Publication No. 20150366124 teaches an apparatus for a mobile communication device for providing a sensor input signal to an external machine control entity to control a machine, Helldorfer et al. U.S. Patent Publication No. 20110209551 teaches 
None of these references taken either alone or in combination with the prior art of record discloses an apparatus for a mobile communication device for providing a sensor input signal to an external machine control entity to control a machine, the apparatus comprising:
one or more sensor modules for obtaining first user input sensor data and second user input sensor data; 
an interface; and
a control module configured to:
control the one or more sensor modules,
guide the obtaining of the first user input sensor data and/or the second user input sensor data,
wherein the first user input sensor data and/or the second user input sensor data corresponds to unvalidated user input sensor data; and
wherein the first user in[[ ]]put sensor data corresponds to touch screen coordinates and the second user input sensor data corresponds to angular data of a gyroscope
determine the sensor input signal, wherein the determined sensor input signal comprises the first user input sensor data and the second user input sensor data, and
transmitting the sensor input signal to the machine control entity via the interface, wherein:
the first and second user input sensor data is processed;
the first user input sensor data is validated; and
the second user input sensor data is used to control at least one of:
a force transmission interface of the machine for an external component,
a power-take off,
a valve, and 
an engine of the machine, as in independent claim 1, 
or
a method for a mobile communication device for providing a sensor input signal to an external machine control entity to control a machine, the method comprising:
obtaining from one or more sensor modules first user input sensor data corresponding to touch screen coordinates;
obtaining from one or more sensor modules second user input sensor data corresponding to angular data of a gyroscope;
determining the sensor input signal, wherein the determined sensor input signal comprises the first user input sensor data and the second user input sensor data; 
transmitting the sensor input signal to the machine control entity via an interface, wherein:
the first and second user input sensor data is processed;
the first user input sensor data is validated; and
the second user input sensor data is used to control at least one of:
a force transmission interface of the machine for an external component,
a power take-off,
a valve, and
an engine of the machine;
receiving a sensor feedback signal from the machine control entity; and
guiding the obtaining of first user input sensor data and/or second user input sensor data based on the sensor feedback signal, as in independent claim 17.  Independent claim 19 recites similar limitations to claim 17 embodied as a non-transitory computer readable medium.
The dependent claims, being definite, further limiting, and fully enabled by the specification are persuasive over the prior art of record and depend on the independent claims.
Note that amended claim 1 includes subject matter previously deemed allowable in the 2/23/21 office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119